Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This office action is responsive to the amendment filed 12/15/2021. Claims 1-10 are currently pending. Claim11 is cancelled per applicant’s request.

Priority
Current application, US Application No.16/681,942, filed 11/13/2019 is a continuation of PCT/EP2018/068184, filed 07/05/2018, claims foreign priority to 102017213147.0, filed 07/31/2017.
Examiner acknowledges that the certified copy of foreign priority copy, which is not written in English, has been received. There is no requirement to submit certified English translation copy at this stage according to 37 CFR 1.55(g)(3). However, should the need of certified English translated copy arise according to the cases mentioned in 37 CFR 1.55(g)(3), submission may be requested in the future.

Response to Amendment
Applicant's amendment to the claims is entered into further examination and appreciated by the examiner.

Response to Arguments/Remarks
the rejections under 35 U.S.C. §103, applicant’s arguments have been considered but are moot in view of new ground of rejection necessitated by the amendment because the arguments do not apply to any of the references being used in the current rejection.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-10 are rejected under 35 U.S.C. 101 because the claimed invention is directed to nonstatutory subject matter. The claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
Specifically, representative claim 1 recites:
“A method for checking a plug connection: (1.A)
connecting a first plug part to a second plug part in an assembly process to produce the plug connection; (1.B)
determining a force-time profile of a force (1.C.1) applied by an assembler during an assembly process of the plug connection (1.C.2); (1.C)
determining feature values of a plurality of features of the force-time profile; (1.D)
and classifying the plug connection by way of a machine-learned classifier on the basis of the feature values of the plurality of features; (1.E)
wherein the classifier comprises a random forest classifier (1.F)”.

The claim limitations in the abstract idea have been highlighted in bold above; the remaining limitations are “additional elements”.
Under the Step 1 of the eligibility analysis, we determine whether the claims are subject to a statutory category by considering whether the claimed subject matter falls within the four statutory categories of patentable subject matter identified by 35 U.S.C. 101: Process, machine, manufacture, or composition of matter. The above claim is considered to be in a statutory category (Process).
Under the Step 2A, Prong One, we consider whether the claim recites a judicial exception (abstract idea). In the above claim, the highlighted portion constitutes an abstract idea because, under a broadest reasonable interpretation, it recites limitations that fall into (or recite) an abstract idea exceptions. Specifically, under the 2019 Revised Patent Subject matter Eligibility Guidance, it falls into the grouping of subject matter when recited as such in a claim limitation, that covers mathematical concepts (mathematical relationships, mathematical formulas or equations, mathematical calculations) and mental processes (concepts performed in the human mind including an observation, evaluation, judgement, and/or opinion).
For example, highlighted limitation/steps, (1.A), (1.D) and (1.F) are interpreted by the Examiner as belonging to Mental Process grouping or combination of Mental Process grouping and Mathematical grouping as the limitations/steps include 
Next, under the Step 2A, Prong Two, we consider whether the claim that recites a judicial exception is integrated into a practical application.
In this step, we evaluate whether the claim recites additional elements that integrate the exception into a practical application of that exception.
The above claims comprise the following additional elements: (Side note: duplicated limitations/elements are not repeated)
In Claim 1: “A method for checking a plug connection”, “connecting a first plug part to a second plug part in an assembly process to produce the plug connection”, and “a force applied by an assembler during an assembly process of a plug connection”;
As per claim 1, the additional element in the preamble of “A method for checking a plug connection” (1.A) is not qualified for a meaningful limitation and only generally link the use of the judicial exception to a particular operation or field of use.

The limitation/step “a force applied by an assembler during an assembly process of a plug connection” represents a measured quantity/value of a process parameter during assembly process and it is not particular. No particular machine or real world transformation are claimed.
In conclusion, the above additional elements considered individually and in combination with the other claim elements do not reflect an improvement to other technology or technical field, and, therefore, do not integrate the judicial exception into a practical application. Therefore, the claims are directed to a judicial exception and require further analysis under the Step 2B.
In the Step 2B, the above claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception as provided in the record of prior art. 
The limitations/elements “a first plug part”, “a second plug part” “an assembler” and “an assembly process of a plug connection” are well understood and routine and conventional elements in the art as disclosed by the prior art of record (see Bloecher and Boekels under 35 USC 103).
The claims 2-11, therefore, are not patent eligible.
Claim Rejections - 35 USC § 103
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	Claims 1-2 are rejected under 35 U.S.C. 103 as being unpatentable over 
Bloecher (US 20130139370 A1), hereinafter ‘Bloecher’ in view of Deng (H. Deng and et al, “A time series forest for classification and feature extraction”, Information Sciences 239 (2013) 142–153), hereinafter ‘Deng’.
As per claim 1, Bloecher discloses the claim as follows.
	A method for checking a plug connection in which a first plug part is connected to a second plug part, the method comprising: (joining method, connecting at least two workpieces [abs, 0007])
	determining a force-time profile of a force applied by an assembler during an assembly process of a plug connection; (profile of a force exerted by a joining tool is recorded [0007], plot the profile of the force against time [0009], the profile of the force F plotted against the travel S being drawn in diagrammatically [0061, Fig. 3], implying S can be time, joining process [0037])
	determining feature values of a plurality of features of the force-time profile; (force profile, segment [0007], quality value [0007-0008], quality value or 

However, Bloecher is silent regarding classifying the plug connection by way of a machine-learned classifier on a basis of the feature values of the plurality of features; wherein the classifier comprises a random forest classifier.

Deng discloses determining feature values of a plurality of features of the time series profile (random feature sampling strategy, time series, curve, interval feature, temporal feature [pg. 143]), 
	classifying the time series profile by way of a machine-learned classifier on a basis of the feature values of the plurality of features (given a large number of features, an efficient and accurate classifier … provides insights into the temporal characteristics [pg. 142 line 2-1 from the bottom], feature-based classifier, training a classifier based  on the … features defined [pg. 143], classifier that uses/yields a set of simple features. in manufacturing applications, specific properties of the time series signals … to diagnose, correct, and improve processes [pg. 144 line 103], the … strategy used in a random forest [1] that reduces the feature space to O(M) at each tree node [pg. 144 section 3. Interval features line 2-1 from the bottom]) and 
	wherein the classifier comprises a random forest classifier. (time series forest classifier [pg. 144 section 4], random forest ‘RF’ is considered here [pg. 146 section 4.2]).



As per claim 2, Bloecher and Deng disclose claim 1 set forth above.
Bloecher further discloses
	The plurality of features comprise one or more of:
	at least one feature regarding an engagement point of the force-time profile; (come into engagement, travel section is terminated at S1 [0058, Fig. 2], equivalent to an engagement point of the force profile and change of force at S1 can be a feature)
	a feature indicating whether or not an engagement point was detected in the force-time profile; (detect monitoring, possible to detect a trend [0004], possible to detect a trend from a plurality of quality values by means of simple numerical methods ‘for example calculation of the gradient’ [0008], detect a trend resulting for this type of joining operation [0025], difference between the force profile F and the reference force profile F [0063, Fig. 4], travel section is terminated at S1 [0058], determined a quality value numerically [0064, Fig. 5], certain trend towards a deterioration in the relevant joining operation is also to be detected in the case of the profile of the quality value shown in FIG. 7 [0073])
1 [0058, Fig. 2])
	and a feature indicating a value of the force at the engagement point (engagement, force, S1 [Fig. 2]).

	Claim 1 is also rejected under 35 U.S.C. 103 as being unpatentable over Boekels (DE 102016213536 A1), hereinafter ‘Boekels’ in view of Deng.
As per claim 1, Boekels discloses
	A method for checking a plug connection , the method comprising: (method for monitoring an assembly process of a plug connection [abs])
	connecting a first plug part to a second plug part in an assembly process to produce the plug connection; (In the plug connection, a first plug-in part can be connected to a second plug-in part. For example, a plug may be inserted as a first male part into a hole [pg. 2 line 18-25])
	determining a force-time profile of a force applied by an assembler during the assembly process; (determining an actual force applied by a fitter during a mounting process of a connector. For example, a force-time profile of the force applied by the fitter during the assembly process of the connector as a function of time can be determined [pg. 2 line 26-31])
	determining feature values of a plurality of features of the force-time profile; (force-time curve, four phases, global maximum value [pg. 5 line 17-22], force-time-courses 103, results in data … can be used in the context of predictive analytics to determine information regarding the quality of connectors, with the 
Boekels further discloses determine connector quality based on machine-learning procedures (determine information regarding the quality of connectors, with the help of machine-learning procedures [pg. 5 line 20]), but is silent regarding 
	“classifying the plug connection by way of a machine-learned classifier on a basis of the feature values of the plurality of features; wherein the classifier comprises a random forest classifier”.

Deng discloses determining feature values of a plurality of features of the time series profile (random feature sampling strategy, time series, curve, interval feature, temporal feature [pg. 143]), 
	classifying the time series profile by way of a machine-learned classifier on a basis of the feature values of the plurality of features (given a large number of features, an efficient and accurate classifier … provides insights into the temporal characteristics [pg. 142 line 2-1 from the bottom], feature-based classifier, training a classifier based  on the … features defined [pg. 143], classifier that uses/yields a set of simple features. in manufacturing applications, specific properties of the time series signals … to diagnose, correct, and improve processes [pg. 144 line 103], the … strategy used in a random forest [1] that reduces the feature space to O(M) at each tree node [pg. 144 section 3. Interval features line 2-1 from the bottom]) and 


Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to modify the teachings of Boekels in view of Deng to classify the plug connection by way of a machine-learned classifier on the basis of the feature values of the plurality of features for an improvement of classification accuracy with computational efficiency
	
	Claims 3-5 are rejected under 35 U.S.C. 103 as being unpatentable over 
Bloecher and Deng in view of Haque (US 20070080816 A1), hereinafter ‘Haque’.
As per claim 3, Bloecher and Deng disclose claim 1 set forth above.
Bloecher further discloses difference profile between a force profile and a reference force profile (ΔF [0043, Fig. 4, 0063]), but is silent regarding time-derivative of the force-time profile.

Haque discloses a use of time-derivative of the force-time profile (time derivatives are substantially independent of the driving environment and are distinctive for determining different levels of driver alertness, equivalent to a feature, when compared against a general trend of the time derivative of force or displacement profile [0006]. Alertness score [abs], vigilance monitor wherein the time derivative of force or displacement data 

Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to modify the teachings of the combined prior art in view of Haque to determine a time derivative of the force-time profile in order to determine a derivative profile and determine the feature value of at least one feature on the basis of the derivative profile for an improvement of classification accuracy with computational efficiency.

As per claim 4, Bloecher, Deng and Haque disclose claim 3 set forth above.
Bloecher discloses a feature regarding an engagement point in a force-distance profile (force profile, point s1 [Fig. 2], plot the profile of the force against time [0009], it would have been obvious for a person having ordinary to use a force-time profile by modifying a force-distance profile).

Haque further discloses a feature regrading an alertness point in a time-derivative force-time profile (spikiness index represents the variation ‘spikes’ from the general trend [0023, 0067]).

Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to modify the teachings of the combined prior art in view of Haque to determine a time derivative of the force-time profile in order to 

As per claim 5, Bloecher, Deng and Haque disclose claim 3 set forth above.
Bloecher further discloses the difference force profile showing good quality connection (difference profile ΔF [0064], quality of a joined connections … is higher the smaller the quality value [0065]).

However, Bloecher is silent regarding “determining, on a basis of plurality of profiles, a plurality of principal components and feature is determined on the basis of the plurality of principal components.

Deng discloses use of PCA coefficient (feature sets were derived from … PCA coefficient [pg. 143 line 3-2 from the bottom]).

Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to modify the teachings of the combined prior art in view of Deng to determine, on a basis of a plurality of test force-time profiles for a plurality of correct plug connections, a plurality of principal components and determine  the feature value of at least one feature on the basis of the plurality of principal components for an improvement of classification accuracy with computational efficiency.

	Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Bloecher, Deng and Haque in view of Bell (US20030008507A1), hereinafter, ‘Bell’.
As per claim 6, Bloecher, Deng and Haque disclose claim 5 set forth above.
The set forth combined prior art discloses the plurality of features comprises at least one feature indicating how the force-time profile or a derivative of the force-time profile of the plug connection is composed of the plurality of principal components (Bloecher - the profile of the force against time [0009]).

However, the combined prior art is silent regarding determining one or more weights for one or more different principal components as corresponding one or more features in order to approximate the force-time profile or the derivative of the force-time profile by a linear combination of the one or more principal components.

Bell discloses weights for principal components and approximation of a curve, i.e. profile’  with a linear combination of principal components (track the time profile of the intensities [0009], using the principal component analysis, the quantity of accumulated data is reduced to a few basic patterns [0010], the weights of the linear combination [0024], define those principal components which must be taken into account in order to be able to approximate the predefined curve shape with sufficient accuracy [0024-0027], The parameter tEP specifies the time at which the function YMO (t) jumps from its initial value (≈0) to its final value (≈1) [0055]).

.

	Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Bloecher, Deng and Haque in view of Bell and Wirx-Speetjens (US 20130166256 A1), hereinafter ‘W-S’.
As per claim 7, Bloecher, Deng and Haque disclose claim 5 set forth above.
The set forth combined prior art is silent on the claim limitations “wherein a principal component indicates force values or force derivative values as a function of time;
	and the plurality of principal components is determined in such a way that: two different principal components are in each case substantially statistically independent of one another; 
	and a linear combination of the plurality of principal components approximates as well as possible the plurality of test force-time profiles or derivatives of the plurality of test force-time profiles on average in the sense of a predefined distance dimension”.

Bell discloses a principal component indicates force values or force derivative values as a function of time; (principal component analysis, over time [0010], FIG. 11 shows the 
	a linear combination of the plurality of principal components approximates as well as possible the plurality of test force-time profiles or derivatives of the plurality of test force-time profiles on average in the sense of a predefined distance dimension (weights of the linear combination are selected such that a predefined curve shape is approximated [0016], a function based on the predefined curve shape and the linear combination is minimized or maximized, minimization of the function, equivalent to predefined distance dimension, define those principal components which must be taken into account in order to be able to approximate the predefined curve shape [0027]).

W-S discloses the plurality of principal components is determined in such a way that: two different principal components are in each case substantially statistically independent of one another (The result is a set of principal components, each statistically independent from the other principle components [0058]).

Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to modify the teachings of the combined prior art in view of Bell and W-S to choose principal components as described in the claim limitations for an improvement of classification accuracy with computational efficiency.

	Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over 

As per claim 8, Bloecher and Deng disclose claim 1 set forth above.
The set forth combined prior art is silent regarding a use of a dynamic normalization of force-time profile.

Hagimoto disclose a dynamic normalization of time series profile (time-series profile, DTW ‘Dynamic Time Warping’ algorithm to normalize time axis [0014]).

Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to modify the teachings of the combined prior art in view of Hagimoto to use a dynamic normalization of time series profile as in the claim limitations for an improvement of classification accuracy with computational efficiency.

	Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over 
Bloecher and Deng in view of Wojton (US20120033863A1), hereinafter ‘Wojton’.
As per claim 9, Bloecher and Deng disclose claim 1 set forth above.
Bloecher discloses use of force-time profile and determination of features based on the profile and Deng discloses a use of machine-learned classifier based on the time series profile (feature-based classifier, defining the temporal features and training a classifier based on the temporal features [pg. 143]), but is silent regarding 
	classifying into two classes using classifier.



Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to modify the teachings of the combined prior art in view of Wojton to use classifier in allocating a combination of feature values of the plurality of features either to a first class or to a second class; the first class indicates that a plug connection is correct and the second class indicates that a plug connection is faulty for an improvement of classification accuracy with computational efficiency.

	Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over 
Bloecher and Deng in view of Huang (CN 103577835 A), hereinafter ‘Huang’ and Masayoshi (US20180130271A1), hereinafter ‘Masayoshi’.
As per claim 10, Bloecher and Deng disclose claim 1 set forth above.
Bloecher discloses use of force-time profile and determination of features based on the profile and Deng discloses a use of machine-learned classifier based on the time series profile (feature-based classifier, defining the temporal features and training a classifier based on the temporal features [pg. 143]), but the combined prior art is silent regarding 
	the classifier was learned on a basis of a plurality of first test profiles for a plurality of correct plug connections and on a basis of a plurality of second test profiles of a plurality of faulty plug connections and the plurality of second test profiles comprises a plurality of different fault types of faulty plug connections.

Huang discloses a generation of classification model, i.e. classifier, learning from vector set of normal and abnormal vector set (feature extraction operation to obtain normal and abnormal feature vector set, through Iibsvm for both training and learning, obtaining the classification model, detection model is constructed [0051]) and abnormal vector set comparison [0034-0035, 0078])

Masayoshi discloses the abnormality type for operation history data for classification learning (learned by the SVM, abnormality type for each vehicle operation history data [0059]).

Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to modify the teachings of the combined prior art in view of Huang and Masayoshi to have the classifier to be learned on a basis of a plurality of first profiles for a plurality of correct plug connections and on a basis of a plurality of second test profiles for a plurality of faulty plug connections and the plurality of second test force-time profiles comprising a plurality of different fault types of faulty plug connections for an improvement of classification accuracy with computational efficiency.	
Notes with regard to Prior Art
	The prior arts made of record and not relied upon are considered pertinent to applicant's disclosure.

	Strafonini (US6092059A) discloses automatic classifier for real time inspection and classification ([title]) as an improved classification system for classifying characteristics of an article into classes of characteristics based on features associated with the characteristics, Rule-based classifier and trainable classifiers are also disclosed ([abs]).
	Frank (US 20200245873 A1) discloses statistical independent component analysis (statistical procedures such as independent component analysis ‘ICA’ [0199, 0249]).
	Gilbert also discloses statistically independent principal components (decompositions like principal components analysis, is that the s components are derived in a way to make them as statistically independent [0241]).

Conclusion
	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

	
Contact Information
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to, whose telephone number is (408)918-7569.  The examiner can normally be reached on M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arleen M Vazquez can be reached on 571-272-2619.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 



/DOUGLAS KAY/Primary Examiner, Art Unit 2865